DETAILED ACTION
Status of Claims:  
Claims 20-41 are pending.
Claim 23 is amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 23-41 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 20-22, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on Oct. 28, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christina Brule on May 12, 2021.

The application has been amended as follows: 
Regarding claim 20, replace the entire claim with:
A method of treating nitrate-contaminated water using a mobile, modular water or wastewater treatment system comprising the steps of:
	providing a nitrate-contaminated source water not yet treated by the system and capable of being treated by anaerobic denitrification;
	providing a denitrifying upflow bioreactor, in the system, configured to operate under anaerobic, denitrifying conditions comprising a pH in the range of 6.5 to 7.5 and dissolved oxygen levels sufficient to promote anaerobic conditions within the bioreactor, and said bioreactor comprises one or more plastic water tanks, wherein each of the one or more plastic water tanks has a volume in the range of 600 to 6000 gallons and a single, anaerobic internal chamber defined by a vertically-extending housing that forms a wall, a bottom and a cover and defining a vertical passageway for the nitrate-contaminated influent to flow in an upward vertical flow direction through the plastic water tank, and wherein the one or more plastic water tanks is substantially filled with biofilm carrier elements comprising synthetic biofilm carriers formed from extruded plastic with a diameter in the range of 0.75 to 2.0 inches, and adapted for growing at least one anaerobic, denitrifying bacteria colony thereon, wherein the upflow bioreactor is configured to receive the nitrate-contaminated source water from an 
	providing a source of one or more anaerobic, denitrifying bacteria effective for biological denitrification under anaerobic conditions;
	providing a source of one or more nutrients to promote biological denitrification, the nutrients selected from the group comprising a single carbon source, a premixed multiple carbon source, a micronutrient, and combinations thereof;
	introducing the nitrate-contaminated source water not yet treated by the system from the external, pressurized water source into the one or more plastic water tanks substantially filled with biofilm carrier elements, so that the source water flows upwards therethrough at a predetermined flow rate; and
	directing a denitrified effluent from at least one of the effluent ports located at or near the top of the one or more plastic water tanks to an external discharge point configured external to the system for receiving denitrified effluent discharged from the bioreactor, thereby creating an open-loop denitrification system such that the denitrified effluent discharged from the bioreactor does not flow back into the bioreactor;
	wherein the nitrate contained within the nitrate-contaminated source water is converted to nitrogen gas and discharged from the system through a vent located on a top portion of the one or more plastic water tanks; and
	wherein, in said system for removing nitrate from water or wastewater, the system first performs denitrification on the water or wastewater entering the system from the external water source within the bioreactor such that the water or wastewater received by the bioreactor has not been pre-denitrified by the system.

Regarding claim 22, replace “A method for monitoring and/or controlling the system in claim 20, the method” in lines 1-2 with –The method according to claim 20,--; replace “one or more biological treatment systems” in line 3 with –the system--; replace “providing the corrected data” in line 5 with –providing the operational data--; and replace “the water treatment system” in line 6 with –the system--.
Regarding claim 30, replace “the bioreactor vessel” in line 5 with –the at least one bioreactor vessel--.
Regarding claim 34, replace “the micronutrient” in line 1 with –a micronutrient--.
Regarding claim 40, replace “the bottom of the bioreactor vessel” in line 2 with –the floor of the at least one bioreactor vessel--; replace “the bioreactor vessel” in line 3 with –the at least one bioreactor vessel--.
Regarding claim 41, replace “the bioreactor vessel” in line 3 with –the at least one bioreactor vessel--; replace “the inlet pipe” in line 6 with –the horizontally disposed inlet pipe--; replace “the center step pipe” in line 9 with –the center stem pipe--.

REASONS FOR ALLOWANCE
Claims 20-41 are allowed.

The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art, Solt, Stover, Strawn and Ryall. The prior art teaches a mobile, modular water or wastewater treatment system for removing nitrate from water or wastewater, comprising: a denitrification bioreactor configured to receive the water or wastewater to be treated from an external water source, wherein the external water source is a pressurized water source for supplying the water 
It would not have been obvious to one of ordinary skill in the art before the effective filing date to modify the prior art system such that the nitrate-contaminated water or wastewater received by the denitrification bioreactor from the external water source has not been treated or pre-denitrified by the mobile, modular water or wastewater treatment system, such that the denitrified effluent discharged from the denitrification bioreactor does not flow back into the denitrification bioreactor, because such a modification would change the principle of operation of Solt and there is no teaching or suggestion from this or related prior arts as a whole, either alone or in combination, for the claimed combination of limitations, and thus there is no motivation to make the change.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408) 918-7578.  The examiner can normally be reached on M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        




/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        May 12, 2021